Fourth Court of Appeals
                                          San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-20-00046-CV

    IN RE Joshua STEVENS, Erick Matta, Lyn Joseph, Irene Baldridge, and David Edwards

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 5, 2020

PETITION FOR WRIT OF MANDAMUS DISMISSED

           On January 23, 2020, relators filed a petition for writ of mandamus asserting the Leon

Valley City Council violated a ministerial duty by refusing to set a recall election on the May 2,

2020 ballot. The real parties in interest filed a response asserting the issue is not yet ripe for

consideration because the City Council “shall be in compliance with the [City] Charter by taking

the action demanded in Relators’ Petition at the February 4, 2020, regularly called meeting of City

Council.” Attached to the response is the affidavit of the City Secretary who “avers that in

accordance with [her duty to prepare the agenda] fully intends to place the [recall] resolution on

the February 4, 2020, City Council regular meeting agenda.”



1
  This court has jurisdiction pursuant to Texas Election Code section 273.061, which authorizes this court to “issue a
writ of mandamus to compel the performance of any duty imposed by law in connection with the holding of an election
. . . regardless of whether the person responsible for performing the duty is a public officer.” TEX. ELEC. CODE
§ 273.061.
                                                                                      04-20-00046-CV


       An opinion issued in a case that is not ripe is an advisory opinion. Thomas v. Cornyn, 71
S.W.3d 473, 481 (Tex. App.—Austin 2002, no pet.). We have no jurisdiction to issue an advisory

opinion. See Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 444 (Tex. 1993). We

conclude, based on the contentions made by the real parties in interest, that the complaint presented

by relators is not ripe for our consideration. Therefore, the petition for writ of mandamus is

dismissed.

                                                  PER CURIAM




                                                -2-